 

AO 2458 (Rev. 05/' 15/2018) Judgment in a Crilninal Petty Case (Modifled) - F g L §E g gage 1 of l

UNITED STATES DISTRICT CO T JAN 19 2919
soUTHERN DIsTRICT 0F CALIFORNIA cLERK' U'Sr nimmer C

fith

SOLITHERN DlsrRrCT oF cAL| QRN|A

United states of America JUDGMENT I ‘A PRIMINAL CASE nepuw
V_ (For Offenses Committed On or Ai’cer November l, 1987)

 

Olivel.io LopeZ_PereZ Case Nurnber: 3:19-rnj-20063-MSB

Brian P Funk

Defendant ’s At!orney

REGISTRATION NO. 82125298

THE DEFENDANT:
pleaded guilty to count(s) 1 OfCOITlplaint

|:| Was found guilty to count(s)

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

Title & Section Nature of Offense Count Number§s!
8:1325(a)(2) ILLEGAL ENTRY (Misdemeanor) l

l:l The defendant has been found not guilty on count(s)
l:l Count(s) dismissed on the motion of the United States.

 

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of:
TIME SERVED

Assessment: 310 WAIVED IX| Fine: WAIVED
Court recommends USl\/IS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendants economic circumstances

Wednesday, January 9, 2019
Date of lmposition of Sentenee

HoN?)`R"KBLE LINDA LoPEZ

. UNITED STATES MAGISTRATE JUDGE

3:19-n1j-20063-MSB

 

 

